Title: From Alexander Hamilton to Otho H. Williams, 7 December 1791
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury Department Decembr 7th 1791
sir

I request that You will pay to Messrs Elliot and Williams ten thousand Dollars on the first of January next, on account of their contract with the united States of the 27th September instant, taking duplicate receipts, one of which to be transmitted to the Treasury. You will of course retain money in Your hands for the purpose and in case there should not be a probability of a Sufficient sum being received in time, You will inform me of it.
I am, sir,  Your obedt Servt

Alexander Hamilton
Otho H. Williams EsquireCollector Baltimore

